

 
 

--------------------------------------------------------------------------------

 

INVENTIV HEALTH, INC.


Notice of Grant of
Shares of Restricted Common Stock


Grantee:                                                      
Number of
Shares:                                                                
Grant Date:                                                      , 20


The Grantee named above has been awarded
[                                                                                                ]
restricted shares (the “Restricted Stock”) of the common stock, par value $.001
per share (the “Common Stock”), of inVentiv Health, Inc. (the "Company").  This
Notice of Grant outlines certain terms and conditions of the award.  The
Restricted Stock is granted under and will be governed by terms of the inVentiv
Health, Inc. 2006 Long-Term Incentive Plan (the “Plan”).  Capitalized terms used
and not otherwise defined herein have the meanings assigned to them in the Plan.


1. Rights as Stockholder. Subject to the terms of the award, from and after the
Grant Date, the Grantee will have all of the rights of a stockholder with
respect to the Restricted Stock, including the right to vote shares of
Restricted Stock and, subject to Section 7.3 of the Plan, the right to
participate in all dividends and distributions with respect to the Company’s
Common Stock; provided, however, that any additional shares of common stock or
other securities that the Grantee may become entitled to receive pursuant to a
stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company will be subject to the same restrictions as the shares
of Restricted Stock included in the award.


2. Restrictions; Delivery.  (a)  Until the Restricted Stock granted hereunder
vests in accordance with Section 3 hereof, one or more stock certificates
representing the unvested portion of the Restricted Stock will be issued in the
Grantee's name, but will be held in custody by the Company or an escrow agent
(which may be a brokerage firm) appointed by the Company.  The Grantee will not
be permitted to sell, transfer, assign, give, place in trust or otherwise
dispose of or pledge, grant a security interest in or otherwise encumber
unvested shares of Restricted Stock, other than by will or the laws of descent
and distribution, and any such attempted disposition or encumbrance will be void
and unenforceable against the Company, provided that the Grantee may assign or
transfer unvested shares of Restricted Stock with the consent of the Committee
to (a) the Grantee’s spouse, children or grandchildren (including any adopted
and step children or grandchildren), (b) to a trust or partnership for the
benefit of one or more of the Grantee or the persons referred to in clause (a),
or (c) for charitable donations; provided that the recipient shall be bound by
and subject to all of the terms and conditions of the Plan and this Agreement
and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Grantee shall remain bound by the
terms and conditions of the Plan.  Subject to applicable law, the Grantee may
sell, transfer, assign, give, place in trust, or otherwise dispose of or pledge,
grant a security interest in, or otherwise encumber vested shares of Restricted
Stock.


(b)  Subject to the provisions of this award, upon the vesting of any shares of
Restricted Stock, the Company will deliver to the Grantee a certificate or
certificates for the number of shares of Restricted Stock which have so
vested.  Alternatively, the Company may elect to deliver vested shares of
Restricted Stock electronically, and if it does so, Grantee must establish an
account with a brokerage firm selected by the Company as a condition to
receiving such shares.





 
 

--------------------------------------------------------------------------------

 

3. Vesting of Restricted Stock.  (a)  The Restricted Stock will vest (and become
non-forfeitable) as follows:


·  
25% of the shares of Restricted Stock will vest on the first anniversary of the
Grant Date;



·  
25% of the shares of Restricted Stock will vest on the second anniversary of the
Grant Date;



·  
25% of the shares of Restricted Stock will vest on the third anniversary of the
Grant Date; and



·  
25% of the shares of Restricted Stock will vest on the fourth anniversary of the
Grant Date.



 (b)  Any unvested shares of Restricted Stock will immediately become vested in
the event that (i) there is a Change of Control with respect to the Company
while the Grantee is a member of the Board of Directors or (ii) the Grantee dies
or becomes disabled while the Grantee is a member of the Board of Directors.


4.  Taxes.  The Company will not withhold or pay any local, state or federal
taxes on the Grantee's behalf.  The Grantee shall be solely responsible for the
payment of any such taxes.


5. Regulatory Compliance.  The issuance and delivery of any vested shares of
Restricted Stock may be postponed by the Company for such period as may be
required to comply with any applicable requirements under the federal securities
laws or under any other law or regulation applicable to the issuance or delivery
of such shares. The Company will not be obligated to deliver any vested shares
of Restricted Stock to the Grantee if the Company believes that such delivery
would constitute a violation of any applicable law or regulation.


6. Representations and Warranties.  The Grantee is prohibited from selling
vested shares of Restricted Stock other than pursuant to either (i) a
registration statement on an appropriate form under the Securities Act of 1933,
as amended (the “Securities Act”), which registration statement has become
effective and is current with regard to the shares being sold, or (ii) if a
registration statement covering the Restricted Stock is not effective at the
time of issuance, a specific exemption from the registration requirements of the
Securities Act that is confirmed in a favorable written opinion of counsel, in
form and substance satisfactory to counsel for the Company, prior to any such
sale or distribution, provided that the Company will not require opinions of
counsel for transfers of shares of Restricted Stock made pursuant to Rule 144 if
the Company is provided with any certificates or other evidence of compliance
with Rule 144 reasonably required by it in connection with such transfer
(including a copy of the relevant Form 144).


7. Legends. (a) Each certificate representing any unvested shares of Restricted
Stock shall be endorsed with a legend in substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CERTAIN
RESTRICTED STOCK AWARD NOTICE, DATED AS OF [], WHICH PROVIDES, AMONG OTHER
THINGS, FOR CERTAIN RESTRICTIONS ON THE TRANSFER AND ENCUMBRANCE OF SUCH SHARES.
A COPY OF SUCH NOTICE IS ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY


(b) In addition to the legend set forth in paragraph (a) and above, until
registered under the Securities Act, each certificate representing shares of
Restricted Stock shall be endorsed with a legend in substantially the following
form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT SUCH REGISTRATION, EXCEPT UPON DELIVERY TO THE COMPANY OF SUCH EVIDENCE
AS MAYBE SATISFACTORY TO COUNSEL FOR THE COMPANY TO THE EFFECT THAT ANY SUCH
TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER;


8. Miscellaneous.


(a) Construction. This award will be construed by and administered under the
supervision of the Committee, and all determinations of the Committee will be
final and binding on the Grantee.


(b) Dilution. Nothing in this award will restrict or limit in any way the right
of the Board of Directors of the Company to issue or sell stock of the Company
(or securities convertible into stock of the Company) on such terms and
conditions as it deems to be in the best interests of the Company, including,
without limitation, stock and securities issued or sold in connection with
mergers and acquisitions, stock and securities issued or sold in connection with
investments in the Company, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any qualified stock
bonus or employee stock ownership plan.


(c) Dispute Resolution.  Any controversy or claim arising out of or relating to
this award will be submitted to arbitration under the auspices of the American
Arbitration Association in accordance with its Commercial Dispute Resolution
Procedures and Rules and at its office in Wilmington, Delaware.  The award of
the arbitrator will be final and binding upon the parties, and judgment may be
entered with respect to such award in any court of competent jurisdiction. The
award or decision rendered by the arbitrator will be final, binding and
conclusive and judgment may be entered upon such award by any court of competent
jurisdiction.


(d)  Forfeiture of Restricted Stock. The Restricted Stock is subject to
forfeiture upon a determination by the Committee that the Executive has engaged
in any of the conduct described in the first sentence of Section 13.5 of the
Plan and that the Restricted Stock should be forfeited as a consequence.


INVENTIV HEALTH, INC.

 
 

--------------------------------------------------------------------------------

 
